ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_02_FR.txt. 76

OPINION INDIVIDUELLE DE M. ELIAS
[Traduction]

Je souscris à l’avis consultatif que la Cour, dans sa majorité, a donné en
répondant par la négative aux deux questions qui lui avaient été posées,
mais je tiens à apporter quelques nuances, notamment d'interprétation,
sur un certain nombre de problèmes importants qui se sont posés lorsqu'il
s’est agi de répondre à ces questions.

Ï1 semble que le moment soit venu pour la Cour d’appeler l’attention de
l’Assemblée générale et de l'Organisation des Nations Unies dans son en-
semble sur la nécessité de réexaminer le mécanisme par lequel les affaires
jugées par le Tribunal administratif des Nations Unies peuvent être sou-
mises à la Cour pour réformation conformément à la procédure actuelle
établie en 1955.

Le statut du Tribunal administratif a été adopté par l’Assemblée géné-
rale le 24 novembre 1949; il a été amendé le 9 décembre 1953 puis le 8 no-
vembre 1955. Il porte création du Tribunal, lequel est compétent « pour
connaître des requêtes invoquant l’inobservation du contrat d’enga-
gement des fonctionnaires du Secrétariat des Nations Unies ou des
conditions d'emploi de ces fonctionnaires, et pour statuer sur lesdites
requêtes». L'article 3 du statut dispose que le Tribunal se compose
de sept membres, tous de nationalité différente, et que trois d’entre eux
doivent siéger dans chaque espèce. Rien n’est dit des qualifications des
membres, qui sont désignés pour trois ans par l’Assemblée générale;
c’est ainsi qu’il n’est pas exigé qu’ils aient des compétences juridiques.
L'article 11 du statut est fondamental; selon son paragraphe 1, si un Etat
Membre, le Secrétaire général ou la personne qui a été l’objet d’un juge-
ment rendu par le Tribunal, ou une personne ayant succédé mortis causa
à ses droits, conteste le jugement en alléguant i) que le Tribunal a outre-
passé sa juridiction ou sa compétence, ii) qu’il n’a pas exercé sa juridic-
tion, iii) qu'il a commis une erreur de droit concernant les dispositions de
la Charte des Nations Unies, ou iv) qu’il a commis, dans la procédure, une
erreur essentielle qui a provoqué un mal-jugé, l’un quelconque d’entre
eux peut, dans un délai de trente jours, demander par écrit à un comité
(le Comité des demandes de réformation de jugements du Tribunal admi-
nistratif des Nations Unies) créé en vertu du paragraphe 4 dudit article
de prier la Cour internationale de Justice de donner un avis consultatif
sur la question. Le Comité doit décider si la demande visant à obtenir un
avis consultatif de la Cour repose sur des bases sérieuses, auquel cas le
Secrétaire général doit prendre les dispositions voulues pour transmettre
à la Cour l'opinion de la personne concernée. Conformément à l’ar-
ticle 11, paragraphe 4, du statut du Tribunal, le Comité se réunit au Siège
de l'Organisation des Nations Unies et peut établir son propre règlement.

62
DEMANDE DE REFORMATION (OP. IND. ELIAS) 77

Si aucune demande n’est adressée au Comité ou si celui-ci ne décide
pas de demander un avis consultatif, le jugement du Tribunal devient
définif. Chaque fois que la Cour est priée de donner un avis consultatif,
le Secrétaire général doit ou bien donner effet à l’avis de la Cour, ou
bien prier le Tribunal de se réunir spécialement pour confirmer son
jugement initial ou rendre un nouveau jugement conformément à l’avis
de la Cour.

Dans son avis concernant I’ Effet de jugements du Tribunal administratif
des Nations Unies accordant indemnité (C.I.J. Recueil 1954, p. 47), la Cour
a déclaré que le Tribunal était un corps indépendant et véritablement ju-
diciaire, prononçant des jugements définitifs et sans appel dans le cadre
limité de ses fonctions et non un simple organe consultatif ou subor-
donné; la Cour a ajouté qu’elle devait donner un avis consultatif dans les
limites de la question posée en l’espèce par le Comité. Dans l’affaire de la
Demande de réformation du jugement n° 158 du Tribunal administratif des
Nations Unies, le fonctionnaire concerné a demandé au Comité de prier la
Cour de donner un avis consultatif sur deux questions; la Cour a décidé
de donner suite à la demande du Comité et a été d’avis que le Tribunal
n'avait pas omis d’exercer sa juridiction et n’avait pas commis, dans la
procédure, une erreur essentielle ayant provoqué un mal-jugé. Elle a dé-
claré:

«tout en considérant que la procédure de réformation établie à l’ar-
ticle 11 n’est pas exempte de difficulté, la Cour n’estime pas douteux
que, dans les circonstances de l’espèce, elle doit donner suite à la re-
quête pour avis consultatif présentée par le Comité des demandes
de réformation de jugements du Tribunal administratif» (C.LJ.
Recueil 1973, p. 183, par. 40);

le Comité est en fait appelé à remplir des fonctions qui sont normalement
exercées par un organe juridique (ibid., p. 176, par. 25). De même, dans
l'affaire de la Demande de réformation du jugement n° 273 du Tribunal ad-
ministratif des Nations Unies, le Gouvernement des Etats-Unis d’Amé-
rique a présenté au Comité une demande de réformation d’un jugement
du Tribunal et le Comité a décidé de prier la Cour de donner un avis
consultatif sur le bien-fondé de ce jugement. La Cour, après avoir relevé
qu’un certain nombre d’irrégularités touchant la procédure et le fond
avaient été commises, a néanmoins décidé de donner suite à la demande
du Comité, demande qu’elle a reformulée et interprétée comme visant en
réalité à faire établir si le Tribunal administratif avait commis une erreur
de droit concernant les dispositions de la Charte des Nations Unies ou
avait outrepassé sa juridiction ou sa compétence. La Cour a fait observer
que son rôle n’était pas de refaire le procès qui s'était déroulé devant le
Tribunal et qu’elle ne devait aborder la question de l’interprétation cor-
recte du statut et du règlement du personnel de l'Organisation des Nations
Unies que dans la mesure strictement nécessaire pour déterminer si ]’in-

63
DEMANDE DE RÉFORMATION (OP. IND. ELIAS) 78

terpétation qu’en avait donnée le Tribunal était en contradiction avec les
dispositions de la Charte. La Cour a finalement conclu que le Tribunal
n'avait pas commis d’erreur de droit concernant les dispositions de la
Charte; elle a estimé que la juridiction du Tribunal s’étendait au statut et
au règlement du personnel et que le Tribunal n’avait pas outrepassé sa
juridiction ou sa compétence.

On peut également rappeler que l’article 65, paragraphe 1, du Statut de
la Cour dispose que la Cour peut donner un avis consultatif sur toute
question juridique, à la demande de tout organe ou institution qui a été
autorisé par la Charte des Nations Unies ou conformément à ses disposi-
tions à demander cet avis. La Cour a maintes fois déclaré qu’en répondant
à une demande d’avis consultatif elle participe aux activités des Nations
Unies, et qu’elle ne devrait pas en principe refuser de donner suite à une
telle requête; elle est entièrement libre d’y donner suite ou non.

Il est clair que si la Cour se cantonne étroitement dans les limites fixées
à l’article 11 elle risqué de se trouver parfois prise dans un carcan; lui
permettre de soulever n’importe quelle question juridique s’apparentant
à celles qui lui sont spécifiquement posées par le Comité, sans être vérita-
blement pertinente, ne serait peut-être pas toujours satisfaisant. Il faut
donc une procédure souple qui permette à la Cour de soulever toutes ques-
tions juridiques qu’elle considère comme pertinentes et nécessaires pour
trancher adéquatement le problème qui lui est posé, dans le respect des
exigences d’une bonne administration de la justice.

On pourrait se tirer d’embarras si les problèmes préliminaires que pré-
sente une affaire étaient examinés d’abord par un tribunal de première
instance et si des questions juridiques pouvaient ensuite être portées en
appel devant le Tribunal administratif, lequel devrait les examiner en tant
que juridiction d'appel, comme cela est normalement le cas en matière
judiciaire. Tout le processus serait dès lors judiciaire alors qu’il repose
actuellement sur le Comité, organe presque non judiciaire. Les connota-
tions politiques des délibérations du Comité en seraient atténuées, voire
entièrement supprimées; la composition actuelle du Comité ne se prête
pas, en effet, au règlement strictement juridique des problèmes. A l’heure
actuelle, la formulation des questions à poser à la Cour se ressent souvent
des conceptions parajuridiques de tel ou tel Etat membre du Comité et il
n’est pas rare que ces conceptions influent sur la catégorisation de ces
questions. Fréquemment, il est arrivé qu’en définitive une question ne soit
pas pertinente ou qu’elle soit manifestement obscure. La Cour a alors dû
rechercher le sens réel des questions que le Comité lui posait, ce qui a
coûté du temps et de la peine aux juges, avant d’en arriver aux questions
qui étaient véritablement soulevées en l’espèce. La procédure nouvelle,
qui ferait intervenir un tribunal de première instance, nécessiterait une
refonte du statut actuel du Tribunal administratif ; il faudrait notamment
que les membres du Tribunal administratif aient des compétences juridi-
ques. L’article 11 du statut devrait en particulier être modifié. C’est en tant
que tribunal qu’un organe devrait intervenir à ce degré de juridiction.

64
DEMANDE DE REFORMATION (OP. IND. ELIAS) 79

L’Assemblée générale pourrait créer un groupe d’étude chargé d’indiquer
quels changements seraient nécessaires pour qu’il soit possible de former
des recours devant le Tribunal administratif; les fonctions de ce dernier
devraient alors être dûment modifiées.

Le problème des pouvoirs dont dispose la Cour en matière consultative
présente un second aspect: elle peut, s’il y a lieu, déterminer la vraie signi-
fication de la question à laquelle elle doit répondre. Dans l’affaire de I’ In-
terprétation de l'accord du 25 mars 1951 entre l'OMS et l'Egypte, la Cour a
souligné que

«pour rester fidèle aux exigences de son caractère judiciaire dans
l'exercice de sa compétence consultative, elle doit rechercher quelles
sont véritablement les questions juridiques que soulèvent les de-
mandes formulées dans une requête» (C.IJ. Recueil 1980, p. 88,
par. 35).

Dans cette affaire, la Cour a jugé nécessaire de reformuler la question sur
laquelle un avis consultatif lui était demandé mais a précisé qu’une teile
reformulation doit rester dans les limites des pouvoirs de l’organe qui de-
mande l’avis puisque la Cour ne peut pas, en reformulant la question qui
lui est posée, répondre à une question que cet organe n'aurait pas pu lui
poser, par exemple parce qu’il ne s’agit pas d’une question juridique qui se
pose «dans le cadre de [l’Jactivité » dudit organe. On se souviendra que,
dans l’affaire de la Demande de réformation du jugement n° 273 du Tribunal
administratif des Nations Unies, la Cour a reformulé la question posée par
le Comité et souligné que «sa compétence sur la base de l’article 11 du
statut du Tribunal est limitée aux quatre motifs précis de contestation spé-
cifiés dans cet article»; elle a rappelé qu’elle avait déclaré précédemment
(Demande de réformation du jugement n° 158 du Tribunal administratif des
Nations Unies, C.I.J. Recueil 1973, p. 184, par. 41):

«Ii s’ensuit que le Comité n’est autorisé à demander, et la Cour à
donner, un avis consultatif que sur les questions juridiques qui peu-
vent légitimement être considérées comme se rattachant à un ou plu-
sieurs de ces quatre motifs. »

Au besoin, la Cour doit bien entendu tenir compte des intentions de l’or-
gane demandeur telles qu’elles se dégagent des comptes rendus des débats
qui ont conduit à la décision de demander l’avis en question. C’est ce que
la Cour a fait dans l’affaire de l’ Interprétation de l'accord du 25 mars 1951
entre l'OMS et l'Egypte (C.LJ. Recueil 1980, p. 85-88, par. 28-34). Dans la
présente affaire, la Cour a décidé, tout bien considéré, qu’il ne lui était pas
loisible d'examiner les quatre motifs mentionnés à l’article 11 du statut,
que ce soit en reformulant la question qui lui était posée ou de toute autre
manière; en effet, on ne pouvait pas dire que le Comité ait eu l'intention de
demander l’avis de la Cour sur ces points aux fins du règlement de l’af-
faire. La Cour a souligné, comme il est indiqué plus haut dans la présente
opinion individuelle, qu’elle n’a pas pour rôle, en matière de réformation,

65
DEMANDE DE RÉFORMATION (OP. IND. ELIAS) 80

de refaire le procès «ni d’essayer de substituer son opinion sur le fond à
celle du Tribunal », mais elle a aussi déclaré que

«cela ne veut pas dire que, le cas échéant, si un jugement était
contesté en raison d’une erreur de droit concernant les dispositions
de la Charte, la Cour ne pourrait pas être appelée à examiner la déci-
sion au fond» (C_LJ. Recueil 1973, p. 188, par. 48).

Dans l'avis consultatif qu’elle a donné en l’affaire de la Demande de réfor-
mation du jugement n° 273 du Tribunal administratif des Nations Unies
(C.LJ. Recueil 1982, p. 355, par. 57), la Cour a répété que la réponse à la
question dépend nécessairement « non seulement du libellé de l’article 11,
mais aussi d’autres facteurs et tout d’abord du Statut de la Cour, de sa
jurisprudence et de tout ce qu’exige en général l'exercice de la fonction
judiciaire » ainsi que « du libellé de la question particulière que le Comité
pose en l’espèce ». Dans ce dernier passage, la Cour a bien précisé que les
diverses restrictions dont est assortie l'application de l’article 11 du statut
aux fins de la bonne administration de la justice s’imposent. C’est là un
bon argument en faveur d’une réforme de l’ensemble du statut dans le
sens suggéré dans la présente opinion individuelle.

x À %

Le présent avis consultatif appelle des observations sur un autre point:
il est reproché au Secrétaire général de n’avoir pas pris le cas du requérant
« équitablement en considération», comme il l’aurait fallu, avant de dé-
cider de ne pas renouveler son contrat. Les exposés présentés par les
Etats-Unis d’Amérique et par I’Italie contiennent de longs développe-
ments sur ce point; or, si l’on réfléchit bien à ce qu’exige la résolu-
tion 37/126 de l’Assemblée générale, on constate qu’elle reste en deca de
ce qu’exigent ou laissent entendre ces reproches. I! est parfaitement clair
que cette résolution ne prescrit pas de procédure particuliére que le Secré-
taire général devrait suivre pour établir qu’il a bien pris le cas du requérant
équitablement en considération. Ni le statut ni aucun autre texte régle-
mentaire n’exige du Secrétaire général qu’il suive une procédure particu-
liére-et. aucune: procédure: de: ce genre:n’a-été ignorée ou écartée, Mais il
ressort à l'évidence d'au moins.cinq lettres échangées sur ce sujet entre le
Secrétaire général et le requérant que le premier a fait savoir expressément
et presque à satiété au second que son contrat ne serait pas renouvelé ou
prolongé sous aucune forme au-delà de la période de cinq ans. Ni le re-
quérant ni personne d'autre n’a même laissé entendre, tout au long de
cette bataille verbale, que le non-renouvellement de l'engagement du re-
quérant n’avait pas été annoncé assez clairement par le Secrétaire général
et ses porte-parole. On se reportera aux paragraphes 10 à 17 du présent
avis consultatif pour mesurer l'ampleur de la correspondance qui traite de
la question. On ne peut que faire sienne la conclusion, citée au para-
graphe 37 du présent avis, que le Tribunal tire quant à la prise en considé-

66
DEMANDE DE RÉFORMATION (OP. IND. ELIAS) 81

ration équitable par le Secrétaire général des différentes demandes du
requérant:

«Dans le cas présent, le défendeur avait le pouvoir exclusif de dé-
cider ce qui constituait «une prise en considération équitable » et de
déterminer s’il était possible d’offrir au requérant une nomination
pour une période de stage. Il semble que le défendeur ait décidé,
compte tenu du fait que le requérant était détaché pendant la période
d’un an allant du 27 décembre 1982 au 26 décembre 1983, qu'il n’était
pas possible d’offrir à ce dernier une nomination pour une période
de stage. Le défendeur a donc exercé son pouvoir discrétionnaire de
façon régulière, mais il aurait dû explicitement indiquer avant le
26 décembre 1983 qu’il avait « pris équitablement en considération »
le cas du requérant aux fins d’une nomination de carrière.» (Para-
graphe XVIII du jugement du Tribunal administratif.)

Inutile d’invoquer l’argument selon lequel le Secrétaire général ou l’un
de ses représentants en aurait déduit que le non-renouvellement de l’en-
gagement découlait d’un «obstacle juridique ». Même l’argument selon
lequel l’Union soviétique, en intervenant directement ou indirecte-
ment, aurait amené le Secrétaire général à décider de ne pas renouveler
l'engagement s’est avéré totalement indéfendable et dénué de tout fonde-
ment. Absolument rien n’étaie les soupçons de ceux qui ont avancé cet
argument.

Il est curieux que toute l’argumentation relative à l’existence d’un quel-
conque obstacle juridique ait été érigée en un dogme juridique qui aurait
en quelque sorte force de loi mais qu’on n’aurait pas encore précisé et
auquel on n’aurait même pas encore fait allusion. [] est simplement af-
firmé que le Secrétaire général ne doit pas, même par l'intermédiaire de
ses représentants, avoir été conduit à refuser de renouveler l’engagement
du requérant en raison de l'existence supposée d’un obstacle juridique.
Peu importe que cette considération ait été présente ou non à l’esprit du
Secrétaire général lorsqu'il a annoncé à plusieurs reprises qu’en tout état
de cause il ne renouvellerait pas le contrat du requérant. Il a dit clairement
au requérant qu’il avait soigneusement examiné son cas et que son enga-
gement avait pris fin.

J'en viens à un troisième point, à savoir la vaine discussion sur la ques-
tion de savoir si le requérant était détaché de l’admnistration soviétique et
en quoi consiste exactement un «détachement». Ce qui ne faisait pas
l'ombre d’un doute, c’est que le requérant n’était pas entré à l’Organisa-
tion des Nations Unies à titre individuel et par lui-même, mais en tant que
fonctionnaire de l’Union soviétique, et que le Secrétaire général, avant de
prolonger ses engagements, y compris son dernier emploi à l’Organisa-

67
DEMANDE DE RÉFORMATION (OP. IND. ELIAS) 82

tion, en avait référé au Gouvernement soviétique. Cette question de déta-
chement, qui a occupé une place exagérée dans les critiques, apparaît clai-
rement comme une question de mots; il en va de même lorsqu'on prétend
que, pour que le cas du requérant puisse avoir été pris «équitablement en
considération», il faut que celui-ci ait été convoqué et qu'on lui ait dit
expressément que son engagement ne serait pas renouvelé.

x * x

En quatriéme lieu, il a été soutenu que le Tribunal administratif avait
commis une erreur de droit en ne substituant pas son propre pouvoir dis-
crétionnaire à celui que le Secrétaire général avait exercé en décidant de ne
pas renouveler l'engagement du requérant. S'agissant de l’exercice du
pouvoir discrétionnaire du Secrétaire général, il n’est pas douteux que
celui-ci est seul habilité à se prononcer en dernier ressort sur l'engagement
du requérant. Il n’est pas douteux que ni la Cour ni le Tribunal adminis-
tratif ne peuvent substituer leur propre pouvoir discrétionnaire à celui du
Secrétaire général en la matière. On peut être d’avis que ce pouvoir discré-
tionnaire aurait dû être exercé d’une manière différente de celle dont le
Secrétaire général l’a exercé. Mais il ne fait aucun doute qu’il peut
l'exercer comme il l’entend. Il n’est tenu par aucune règle de droit, sous
réserve des considérations de justice et d’impartialité que requièrent les
circonstances; d’ailleurs personne n’a laissé entendre qu’il y avait eu par-
tialité. La critique émise n’est donc pas justiciable; elle est simplement
affaire d’appréciation.

On ne peut s’empécher de penser que ceux qui reprochent au Tribunal
administratif d’avoir trop facilement entériné la décision du Secrétaire
général en approuvant l’exercice que celui-ci a fait de son pouvoir dis-
crétionnaire veulent dire que le Tribunal et méme la Cour devraient
substituer leur pouvoir discrétionnaire 4 celui du Secrétaire général,
lequel a conclu que l’engagement du requérant ne pouvait pas être renou-
velé. Cela reviendrait évidemment à demander à fa Cour d'examiner
l'affaire au fond sous le couvert de la demande de réformation dont elle a
été saisie en vertu du Statut. Comme je l’ai déjà souligné dans la présente
opinion, la Cour ne devait pas le faire. Dans l’affaire de la Demande de
réformation du jugement n° 273 du Tribunal administratif des Nations
Unies (C_LJ. Recueil 1982, p. 356, par. 58), la Cour a formulé une mise en
garde contre la procédure lorsqu'elle a déclaré qu’elle n’a pas pour rôle,
dans une instance de réformation, de refaire le procès «ni d’essayer
de substituer son opinion sur le fond à celle du Tribunal».

Dès lors la Cour ne pouvait que confirmer le jugement du Tribunal
administratif et que répondre par la négative aux deux questions que le
Comité lui avait posées.

(Signé) T. O. ELIAS.

68
